Exhibit 10.05 TALLY HO VENTURES, INC. SHARE PURCHASE AGREEMENT This Share Purchase Agreement (“Agreement”) is made as of March 26, 2007, by and between Tally Ho Ventures, Inc., a Delaware corporation (the “Company”), and the purchasers who execute the Purchaser Signature Page hereto (the “Purchaser”) as listed on Schedule A hereto. RECITALS A.The Company desires to obtain funds from each Purchaser in order provide working capital, to and further the operations of the Company. B.In order to obtain such funds, the Company is offering up to 459,982 shares (the “Shares”) of common stock, $0.001 per share par value (the “Common Stock”) at a purchase price of $1.087 per Share, on the terms and subject to the conditions set forth herein, for an aggregate offering price of $500,000. The Shares are sometimes referred to herein as the “Securities”. The Shares are provided certain demand registration rights as set forth in the Registration Rights Agreement (the “Registration Rights Agreement”) in the form annexed hereto as Exhibit A. C. Prior to the Closing, all funds are in Escrow with counsel for the Placement Agent and, upon execution hereof by the Company and all of the Purchasers, such funds shall be released to the Company and the Placement Agent and their professionals and designees in accordance with the terms hereof. AGREEMENT It is agreed as follows: 1. PURCHASE AND SALE OF SHARES. 1.1Purchase and Sale.In reliance upon the representations and warranties of the Company and each Purchaser contained herein and subject to the terms and conditions set forth herein, at Closing, each Purchaser shall purchase, and the Company shall sell and issue to each Purchaser, the number of Shares set forth on the signature page annexed to the end of this Agreement as executed by such Purchaser (the “Purchaser Signature Page”) and which amount is as set forth on
